Exhibit 10.34
SPARTECH CORPORATION
NON-QUALIFIED DEFERRED COMPENSATION PLAN
As Effective January 1, 2010
     WHEREAS, Spartech Corporation adopted its Non-Qualified Deferred
Compensation Plan effective January 1, 1994, to provide certain selected
employees of Spartech and its subsidiaries with additional retirement benefits
through the Plan, in order to encourage the continuation of their services for
Spartech; and
     WHEREAS, the Plan has heretofore from time to time been amended and
restated; and the Board has approved certain further amendments and wishes to
again restate the Plan;
     NOW, THEREFORE, the Plan is amended and restated to read as follows,
effective January 1, 2010 (“Restatement Date”).
     Article 1. Definitions.
     “Account” means a deferred compensation account established for a
Participant pursuant to Section 4.1.
     “Administrator” means the Compensation Committee of the Board.
     “Beneficiary” means any person, corporation, trust or other entity last
designated by a Participant in writing to receive the Deferred Compensation
provided under the Plan in the event of the death of the Participant. Provided,
that if a designation is not made or the named Beneficiary cannot be located by
the time the payment of Deferred Compensation commences, or if the named
Beneficiary predeceases the Participant and no contingent Beneficiary has been
named, the Beneficiary shall be (i) the Participant’s surviving Spouse, or if
none, then (ii) the Participant’s descendants (including adopted descendants),
per stirpes, or if none, then (iii) the Participant’s estate.
     “Board” means the board of directors of Spartech.
     “Cause” means (i) “cause” as defined in the termination provisions of the
Participant’s employment contract with Spartech, if any, or if none, then
(ii) proven dishonesty or theft, conviction of a felony, habitual drunkenness or
drug abuse, or such other reason or reasons as would justify a termination of
employment for cause under applicable common law or Spartech’s employment
policies.
     “Change in Control” means:

  (i)   The occurrence of the “Distribution Date” as such term is defined in the
Rights Agreement dated as of April 2, 2001 between Spartech and Mellon Investor
Services LLC (the “Rights Agreement”); or

 



--------------------------------------------------------------------------------



 



  (ii)   If the “Redemption Date” or the “Final Expiration Date,” as such terms
are defined in the Rights Agreement, has occurred, either (A) the acquisition by
any person, entity or group (within the meaning of Section 13(d)(3) or Section
14(d)(2) of the Securities Exchange Act of 1934) other than an institutional
investor holding its interest purely for passive investment purposes, or a
Spartech employee benefit plan, of beneficial ownership (within the meaning of
Rule 13d-3 under the Securities Exchange Act of 1934) of 15% or more of the
combined voting power of all Spartech’s then outstanding voting securities, or
(B) the acquisition by any person, entity or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934) of
beneficial ownership (within the meaning of Rule 13d-3 under the Securities
Exchange Act of 1934) of 50% or more of the combined voting power of all
Spartech’s then outstanding voting securities; unless prior to any such
acquisition the Board has approved such acquisition and determined that it is in
the best interests of Spartech and its shareholders; or     (iii)   The approval
by the Board of any merger, consolidation or other transaction involving
Spartech, or of any one of a series of related transactions, as a result of
which (A) Spartech would not be the surviving corporation, or (B) the holders of
Spartech’s common stock immediately prior to such transaction would not own at
least a majority of the voting power of Spartech immediately after the
transaction in substantially the same relative proportions as they owned
Spartech’s common stock immediately prior to the transaction, or (C) Spartech’s
common stock would be converted into cash or other securities of Spartech other
than voting securities having substantially the same relative and proportionate
voting power in the entity or entities surviving the transaction as the common
stock has immediately prior to the transaction; or     (iv)   The commencement
of any tender offer subject to Section 14(d) of the Securities Exchange Act of
1934 and the rules thereunder for 20% or more of Spartech’s common stock; if the
person making such offer could own 50% or more of such common stock when the
tender offer terminates; or     (v)   Any change or changes in the composition
of the Board within any two-year period such that the individuals constituting
the Board at the beginning of such period, together with any individuals who
became directors after the beginning of such period whose election by the Board
or nomination for election by Spartech’s shareholders was approved by at least a
majority of the directors who were on the Board at the beginning of such period
or whose election was previously approved in the same manner, cease to
constitute a majority of the Board.

     “Code” means the Internal Revenue Code of 1986, as amended.
     “Compensation” means, with respect to any Participant, (a) the total amount
reported by Spartech on the Participant’s Internal Revenue Service Form W-2 for
a calendar year as wages for Medicare tax purposes, excluding (i) contributions
to the Participant’s Account, (ii) any non-cash compensation (including but not
limited to excess group term life insurance, personal automobile usage and
income from exercises of stock options and vesting of restricted stock), and
(iii) other

2



--------------------------------------------------------------------------------



 



miscellaneous items such as reimbursed moving expenses; plus (b) the amount of
any cash bonus which was earned by the Participant for or during the calendar
year covered by such Form W-2 but which was not included in such Form W-2
because it was paid after the close of such calendar year; less (c) the amount
of any cash bonus which is included in such Form W-2 because it was paid to the
Participant during the calendar year covered by such Form W-2 but which was
earned for or during a prior calendar year. Compensation shall not include
amounts paid before the Participant became employed by Spartech, or if the
Participant’s employer is a Spartech subsidiary, before the employer became a
subsidiary. With respect to any Active Participant who is not an employee of
Spartech, “Compensation” also means the amount reported by Spartech on the
Participant’s Internal Revenue Service Form 1099 for a calendar year reflecting
amounts paid to the Participant in consideration of services rendered to
Spartech for such calendar year.
     “Contribution” means an amount credited to a Participant’s Account pursuant
to Section 3.1 or Section 3.2.
     “Deferred Compensation” has the meaning given in Section 5.3.
     “Disability” means the condition of being “disabled” as defined in
Section 409A(a)(2)(C) of the Code. Unless otherwise required under applicable
provisions of the Code, the Disability of a Participant shall be determined by a
licensed physician chosen by Spartech.
     “Eligible Employee” means a person who serves as a management-level
employee of Spartech.
     “Funds” has the meaning given in Section 4.2.
     “Participant” means an Eligible Employee who has been designated to
participate in the Plan and who has executed a Participation Agreement pursuant
to Section 2.2. A Participant will be either an “Active Participant” as
described in Section 2.3 or an “Inactive Participant” as described in
Section 2.4.
     “Participation Agreement” means the agreement of an Eligible Employee to be
bound by the terms of the Plan, in such form as the Administrator may approve.
     “Plan” means this Spartech Corporation Non-Qualified Deferred Compensation
Plan, as heretofore or hereafter amended and/or restated.
     “Retirement” means the Participant’s resignation of his or her employment,
other than because of Disability, after the Participant reaches an age which,
when added to the number of the Participant’s full years of continuous
employment, equals at least 65. A Participant will accrue one year of employment
in each calendar year during which the Participant is an employee of the Company
for at least three calendar months. The Board may also credit a Participant with
additional years of continuous employment in his or her sole discretion, which
need not be uniformly exercised.
     “Spartech” means Spartech Corporation, a Delaware corporation, and (except
as the context may otherwise require) its wholly-owned or majority-owned
subsidiaries.

3



--------------------------------------------------------------------------------



 



     “Spouse” means the person, if any, to whom a Participant is legally married
at the time of his or her death.
     “Termination” has the meaning given in Section 5.2.
     “Trustee” means the person or entity named as trustee under the Trust.
     “Trust” means the Spartech Corporation Non Qualified Deferred Compensation
Trust.
     Article 2. Participation In The Plan.
     2.1 Any Eligible Employee may be designated by the Administrator to become
a Participant in the Plan, effective as of the date the Participant becomes an
Eligible Employee or such later date as the Administrator may determine.
     2.2 As a condition of his or her participation in the Plan, an Eligible
Employee so designated must complete and execute a Participation Agreement.
     2.3 A Participant will be an Active Participant so long as the Participant
is an Eligible Employee or until such earlier date as the Administrator may
determine that the Participant shall become an Inactive Participant. A
Participant may remain as an Active Participant after ceasing to be an Eligible
Employee if and to the extent provided in a written post-employment consulting
or other non-employee service agreement between the Participant and Spartech,
but in no event after the Termination of the Participant.
     2.4 A Participant will become an Inactive Participant after ceasing to be
an Active Participant, so long as a Termination has not occurred. An Inactive
Participant will remain in the Plan and will continue to accrue service for
vesting purposes. The Administrator may determine to redesignate an Inactive
Participant as an Active Participant.
     2.5 Each Participant shall advise Spartech of his or her current mailing
address and the address of his or her Beneficiary, and shall notify Spartech
promptly of any change of address. In the absence of such notice, Spartech shall
be entitled, for all purposes, to rely on the last known address of the
Participant or Beneficiary. It is the Participant’s obligation to notify
Spartech of any change of Beneficiary.
     Article 3. Contributions and Funding.
     3.1 The Board may, from time to time in its discretion, cause Spartech to
credit to the Account of each Active Participant, as of the date designated by
the Board, an amount equal to 10% of the Participant’s Compensation for the
immediately preceding calendar year less the amount of any forfeitures allocated
to the Participant’s Account for the immediately preceding calendar year
pursuant to Section 3.2. For purposes of this Article 3, a Participant’s
Compensation for a year shall be limited to $300,000.
     3.2 The amounts of any forfeitures arising under Section 5.2 or Section 6.2
may be reallocated to the Accounts of the remaining Active Participants as of
the last day of the calendar

4



--------------------------------------------------------------------------------



 



year in which the forfeiture occurs, in proportion to their Compensation (not to
exceed $300,000) for the calendar year in which the forfeiture occurs. Any
credit to the account of a Participant with respect to a calendar year pursuant
to Section 3.1 shall be reduced by the amount of any forfeitures allocated to
the Participant’s Account for that year.
     3.3 Unless otherwise approved by the Board, Spartech shall not make any
Contribution to the Account of an Inactive Participant pursuant to Section 3.1,
including Contributions for years ended while the person was an Active
Participant, and forfeitures shall not be allocated to the Account of an
Inactive Participant pursuant to Section 3.2, including forfeitures for years
ended while the person was an Active Participant. An Inactive Participant who
again becomes an Active Participant shall not be entitled to any Contributions
which would have accrued if the Participant had been an Active Participant
during the time the Participant was an Inactive Participant. Unless otherwise
approved by the Board, Spartech shall not make any Contribution to the Account
of a Participant after his or her Termination, including Contributions for years
ended before the Termination, and forfeitures shall not be allocated to the
Account of a Participant after the Participant’s Termination, including
forfeitures for years ended prior to the Termination.
     3.4 Contributions by Participants are neither required nor permitted under
the Plan.
     Article 4. Participant Accounts.
     4.1 Spartech shall establish an Account for each Participant. For
accounting purposes, each Account may consist of one or more sub-accounts. The
Administrator shall periodically report the value of a Participant’s Account to
the Participant.
     4.2 The value of a Participant’s Account may increase or decrease according
to the results of hypothetical investment vehicles as the Administrator may from
time to time determine or permit (such as but not limited to collective funds,
group trusts, mutual funds, annuity contracts, insurance contracts or separate
accounts thereunder) (“Funds”). The Administrator may, in accordance with
procedures and limitations established by it, permit Participants to determine
which Funds shall be used for this purpose. Participants shall have no interest
in any Funds, and the Plan and Spartech shall have no liability whatsoever to
any Participant for the results of any such hypothetical gains or losses.
     4.3 Spartech shall deduct from a Participant’s Account any expenses which
relate to the Account and which are not paid by Spartech, any taxes required to
be withheld as a result of Contributions or Deferred Compensation payments, and
any other items affecting the Account, on such basis as the Administrator
determines to be fair and appropriate.
     Article 5. Distributable Amount and Payment of Deferred Compensation.
     5.1 On each of the first four annual anniversaries of the date of a
Contribution, a Participant shall vest in additional increments of 25% of such
Contribution and any earnings credited thereon. Notwithstanding the foregoing, a
Participant shall be completely vested in the portion of his or her Account
attributable to amounts that were vested under prior versions of the Plan as of
the Restatement Date and earnings credited thereon. A Participant shall also
become completely vested in his or her Account as of Retirement, upon the
occurrence of a Change in

5



--------------------------------------------------------------------------------



 



Control, upon Death, or upon Disability. Notwithstanding any provision in this
Plan to the contrary, a Participant shall be deemed to be 0% vested in her or
her Account upon a Termination for Cause, and he or she shall forfeit the
portion of his or her Account attributable to Contributions and earnings
credited thereon. Notwithstanding any provision in this Plan to the contrary,
the Board may also increase, but not decrease, the vested portion of a
Participant’s Account in its sole discretion, which need not be uniformly
exercised.
     5.2 The unvested portion of a Participant’s Account shall be forfeited upon
Termination. The “Termination” of a Participant occurs when the Participant has
a separation from service pursuant to Section 409A of the Code and the
regulations promulgated thereunder.
     5.3 Upon the Termination of a Participant, the vested portion of a
Participant’s Account (“Deferred Compensation”) shall be distributed to the
Participant, or in the event of the Participant’s death to the Participant’s
Beneficiary, in a single, lump sum payment. Notwithstanding the foregoing,
distributions on account of Termination (other than Termination on account of
death) shall be paid to a Participant who is a “specified employee” under
Section 409A(a)(2)(B)(i) of the Code at the time of Termination no earlier than
the date (i) that is six months after Termination or (ii) of the death of the
Participant. No Participant or Beneficiary may delay, accelerate or change in
any manner the timing of the distribution of Deferred Compensation.
Distributions shall be subject to appropriate withholding taxes. Notwithstanding
the foregoing, if a Participant is taxed on his or her Deferred Compensation
under Section 409A of the Code or under any state, local or foreign law before
such Deferred Compensation is otherwise distributable hereunder, the amount of
such taxes shall be distributed to the Participant at the time they are required
to be paid to the appropriate taxing authority. In the event that for any reason
a Participant’s Deferred Compensation is not distributed to the Participant
within 30 days after the Participant’s Termination, Spartech shall pay the
Participant interest on the Participant’s Deferred Compensation from the date of
Termination to the actual date of distribution at a rate equal to two percentage
points in excess of the “prime rate” or “base rate” from time to time during
such period as announced by Spartech’s principal lending institution. All
payments due and payable upon a fixed date (such as Termination) shall be deemed
to be made upon such fixed date if made on such date or a later date within the
same calendar year or, if later, by the fifteenth day of the third calendar
month following the specified date (provided the Participant or Beneficiary is
not entitled, directly or indirectly, to designate the taxable year of the
payment).
     5.4 Upon the Termination of a Participant, any accumulated years of
continuous employment shall be lost. If such person is subsequently re-employed
and again becomes a Participant, any amounts forfeited upon Termination shall
not be restored to the Participant’s Account, the Participant will not be
permitted to make any payment to Spartech in order to have forfeited or
previously paid amounts restored to his or her Account, and unless otherwise
determined by the Administrator, any previously lost years of continuous
employment shall not be restored.
     5.5 Any amount payable to or for the benefit of a minor, an incompetent
person or other person incapable of receipting therefor shall be deemed paid
when paid to such person’s guardian or to the party providing or reasonably
appearing to provide for the care of such person, and such payment shall fully
discharge Spartech and the Administrator with respect thereto.

6



--------------------------------------------------------------------------------



 



     5.6 Neither a Participant nor any other person shall acquire any right,
title, expectancy or other interest in or to any amount outstanding to the
Participant’s credit under the Plan other than upon the actual payment of such
portions thereof in accordance with the terms of the Plan. The Plan shall not be
deemed to constitute or create a trust, or an escrow agreement or any type of
fiduciary relationship between Spartech and a Participant and his or her
Beneficiary; nor shall the Deferred Compensation provided for any Participant
herein be deemed in any way to be secured by any particular assets of Spartech.
The Participant’s interest and that of his or her Beneficiary shall be only the
unsecured contractual right to receive the Deferred Compensation provided for
herein.
     5.7 No right or benefit under the Plan shall be subject to anticipation,
alienation, sale, assignment, pledge, encumbrance or change, and any attempt to
anticipate, alienate, sell, assign, pledge, encumber or change the same shall be
void. No right or benefit hereunder shall in any manner be liable for or subject
to the debts, contracts, liabilities or torts of the person entitled to such
benefit. If a Participant or Beneficiary shall become bankrupt or attempt to
anticipate, alienate, sell, assign, pledge, encumber or change any right or
benefit hereunder, then such right or benefit shall, in the discretion of the
Administrator, cease and terminate; and in such event, Spartech may hold or
apply the same or any part thereof for the benefit of such Participant or
Beneficiary at any time and in such proportion as the Administrator may deem
proper. Nothing in this Section 5.7 shall prohibit Deferred Compensation from
being distributed pursuant to a domestic relations order within the meaning of
Section 414(p)(1)(B) of the Code; provided, however, that no Deferred
Compensation shall be distributed pursuant to such a domestic relations order
before it would otherwise be distributed to the Participant or his or her
Beneficiary under the terms of the Plan.
     Article 6. Restrictive Covenants.
     6.1 By accepting participation in the Plan, and as a condition of his or
her right to participate in the Plan, each Participant agrees that prior to and
for six months following the Participant’s Termination, regardless of who
initiates the Termination and regardless of whether the Termination is with or
without Cause, the Participant will not without the express written consent of
Spartech:

  (i)   Directly or indirectly, on his or her own behalf, or on behalf of any
other person, firm, partnership or corporation, transact any business which is
the same as or similar to the business then being conducted by Spartech, within
a 200 mile radius of any facility owned and/or operated by Spartech, or divert
or solicit any of the business of Spartech away from Spartech; or     (ii)  
Divulge to others or use for his or her own benefit or for the benefit of others
any confidential information, including correspondence and other records,
whether or not reduced to writing, which the Participant may have acquired from
Spartech or others by reason of the Participant’s employment with Spartech; it
being expressly understood that all such information, lists, correspondence and
other writings are confidential and shall remain the sole property of Spartech
and shall not be removed or transcribed for removal by the Participant before or
after the Termination; or

7



--------------------------------------------------------------------------------



 



  (iii)   Enter into any agreement with or solicit the employment of any
employee of Spartech, or directly or indirectly attempt to induce any employee
of Spartech to leave Spartech or to take employment with a competitor of
Spartech; or     (iv)   Solicit any clients or customers of Spartech or induce
or attempt to induce any such clients or customers to terminate or alter their
relationship with Spartech.

     6.2 Any violation of the provisions of Section 6.1 by a Participant shall,
in the sole discretion of the Administrator, without regard to any other
provision of the Plan and without prejudice to any other remedies of Spartech
against the Participant, cause a total forfeiture of the balance of such
Participant’s Account and all other rights of the Participant under the Plan.
     6.3 Each Participant also agrees that Spartech shall, without prejudice to
any other remedies, be entitled to injunctive relief for any breach of
Section 6.1.
     Article 7. Administration.
     7.1 The Administrator shall administer the Plan, and shall have full power
and authority to compute Deferred Compensation amounts under the Plan and to
resolve all questions and issues interpreting the definitions, terms and
conditions of the Plan. In determining the facts required in the administration
of the Plan, the Administrator shall be entitled to rely on information provided
to the Administrator by the management of Spartech. The Administrator may adopt
uniform and nondiscriminatory regulations for the administration of the Plan and
may delegate its responsibilities under the Plan to another person or committee.
     7.2 The Administrator shall maintain or cause to be maintained all books of
accounts, records or other data as may be necessary or advisable in the
Administrator’s judgment for the proper administration of the Plan. The annual
accounting period for the Plan shall be the calendar year.
     7.3 Any denial, in whole or in part, by the Administrator of a claim for
Deferred Compensation under the Plan by a Participant or a Beneficiary shall be
by written notice delivered or mailed to the Participant or, if no Participant
is living, to his or her Beneficiary, stating the specific reasons for the
denial which must be referable to a particular provision of the Plan. The
Administrator shall afford a reasonable opportunity to any Participant or
Beneficiary whose claim for Deferred Compensation has been denied, in whole or
in part, for a hearing concerning any decision denying the claim.
     7.4 To the extent the Administrator has delegated any duties or
responsibilities to another person or committee, any decision affecting such
person’s or committee member’s benefits or participation in the Plan, other than
decisions affecting Plan Accounts generally, must be approved by the
Administrator.
     Article 8. Miscellaneous Provisions.
     8.1 The Board shall have the exclusive right to amend or terminate the
Plan, and any amendment shall become effective when duly approved by the Board
or at such other date as the Board may determine. A Board member who is also a
Participant shall not participate in any

8



--------------------------------------------------------------------------------



 



decision to amend or terminate the Plan. However, no amendment or termination of
the Plan may reduce or cancel the Account of a Participant (or the vested
interest in such account) existing as of the date of such amendment or
termination, nor change the manner or timing of payment of any Deferred
Compensation adversely to a Participant, without the consent of the affected
Participant.
     8.2 Nothing in the Plan, or any amendment thereto, shall give a
Participant, Eligible Employee, Beneficiary, Spouse, employee or other person, a
right unless it is specifically provided or is accorded by Spartech pursuant to
the Plan. Nothing in the Plan or any amendment thereto shall be construed as
giving a Participant the right to remain employed in any capacity by Spartech
and all persons shall remain subject to discharge or to changes in status at any
time to the same extent as if the Plan had not been adopted. The provisions of
the Plan shall be binding upon the heirs, executors, administrators, successors,
assigns and Beneficiaries of all parties in interest. If any provision of the
Plan is found to be invalid, it will not render the remainder of the Plan
invalid.
     8.3 Construction of the Plan shall be governed by the laws of Missouri
except to the extent Federal law controls. Terms in the masculine shall be
deemed to include the feminine, and terms in the singular shall be deemed to
include the plural, and vice versa, wherever the context so admits or requires.
Headings herein have been inserted for convenience only and shall not affect the
meaning or interpretation of the Plan.
     8.4 Any litigation arising out of or in connection with the Plan shall be
brought exclusively in the United States District Court for the Eastern District
of Missouri or, if such court does not have jurisdiction over such matter, in
the Missouri state courts located in St. Louis County, Missouri. Each
Participant shall be deemed to have submitted to the personal jurisdiction of
such courts, to have consented to service of process in connection with any such
litigation or any other action, suit or proceeding arising out of or in
connection with the Plan, and to have waived any other requirement (whether
imposed by statue, rule of court or otherwise) with respect to personal
jurisdiction , venue or service of process.
     8.5 Except as otherwise expressly provided herein, the costs of
administering the Plan shall be paid by Spartech.
     8.6 Any notice required or permitted to be given under the Plan may be
given by mail or by nationally recognized overnight courier service, addressed
to the recipient at the address below:

  If to Spartech:        Spartech Corporation
120 South Central, Suite 1700
St. Louis, Missouri 63105
Attention: Director of Treasury     If to a Participant:          To the
Participant’s last known address
as shown on Spartech’s records

Notice by mail shall be deemed to be given on the third business day after
deposit in the U.S. Mail, postage prepaid, and notice by nationally recognized
overnight courier service shall be deemed given on the delivery date specified
in the courier service’s delivery standards. Notice to a Participant who is a
Spartech employee with an e-mail address on Spartech’s e-mail system may also be
given by e-mail sent to such e-mail address, and shall be deemed given when
sent, unless the e-mail system returns a notice of failed delivery.

9